DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “…the first circuit board includes a first wiring layer including a plurality of first lead wirings coupled to the plurality of panel signal wirings, an insulating layer on the first wiring layer and including a via hole, and a second wiring layer on the insulating layer and electrically connected to the first wiring layer through the via hole, the plurality of first lead wirings includes a first sub-lead wiring, a second sub-lead wiring, and a first dummy lead wiring between the first sub-lead wiring and the second sub-lead wiring, the first sub-lead wiring and the second sub-lead wiring are electrically connected to the plurality of circuit signal wirings, and the first dummy lead wiring is electrically separated from the plurality of circuit signal wirings.…” in combination with the remaining limitations. Claims 2-16 are dependent upon claim 1 and are therefore allowable.

Regarding claim 17, the prior art fails to anticipate or render obvious the claimed invention including “…the first circuit board includes a first wiring layer including a plurality of first lead wirings coupled to the plurality of panel signal wirings, an insulating layer on the first wiring layer and including a via hole, and a second wiring layer on the insulating layer and electrically connected to the first wiring layer through the via hole, the plurality of first lead wirings includes a high-potential lead wiring, a low-potential lead wiring, and a dummy lead wiring between the high-potential lead wiring and the low-potential lead wiring, the high-potential lead wiring is configured to receive a high-potential signal from the circuit signal wiring and to transmit the high-potential signal to the panel signal wiring, the low-potential lead wiring is configured to receive a low-potential signal from the circuit signal wiring and to transmit the low-potential signal to the panel signal wiring, the dummy lead wiring is electrically separated from the plurality of circuit signal wirings.…” in combination with the remaining limitations. Claims 18-20 are dependent upon claim 17 and are therefore allowable.

Regarding independent claims 1 and 17, the closest prior arts that teaches many of the limitations are the following: US Patent Application Publication 2020/0295113, issued to Lee, discloses a display device; US Patent 11,036,263, issued to Lee, discloses a display panel with an anisotropic conductive film; US Patent 9,576,865, issued to Lim et al, discloses a film for a semiconductor package; US Patent 9,788,439, issued to Hong et al, discloses a display device with a touch sensing layer

However, these prior arts, either alone or in combination, fail to teach all of the limitations presented. Further, no other prior art was found that meets the limitation of these claims with impermissible hindsight. Therefore, claims have been found to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899